        Case 3:19-cv-01998-MEM-DB Document 20 Filed 06/08/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 HENRY AGNEW                              :

                   Petitioner             :     CIVIL ACTION NO. 3:19-1998

             v.                           :          (JUDGE MANNION)

                                          :
 PA BD OF PROB AND PAROLE,
                                          :
                   Respondents
                                          :

                                     ORDER

        In accordance with this Court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

        1. The petition for writ of habeas corpus (Doc. 1) is DENIED.

        2. Agnew’s petition for early parole hearing, (Doc. 18) is DISMISSED
           without prejudice to his right to seek relief with the Parole Board, or
           to refile his petition should the Parole Board respond unfavorably to
           his request.

        3. There is no basis for the issuance of a certificate of appealability.
           See 28 U.S.C. §2253(c).

        4. The Clerk of Court is directed to CLOSE THIS CASE.

                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge

DATE: June 8, 2020
19-1998-01
